

116 S4525 IS: To ensure that health care providers do not incur additional Federal income tax liability due to receipt of assistance through the Provider Relief Fund during the COVID–19 pandemic.
U.S. Senate
2020-08-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4525IN THE SENATE OF THE UNITED STATESAugust 12, 2020Mrs. Blackburn introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo ensure that health care providers do not incur additional Federal income tax liability due to receipt of assistance through the Provider Relief Fund during the COVID–19 pandemic.1.Tax treatment of Provider Relief Fund payments to health care providers(a)TaxabilityNotwithstanding any other law, for purposes of the Internal Revenue Code of 1986—(1)the amount of any CARES Act Provider Relief Fund payment shall be excluded from the gross income of the recipient of such payment; and(2)no deduction shall be denied or reduced, no tax attribute shall be reduced, and no basis increase shall be denied, by reason of the exclusion from gross income provided by this subsection.(b)CARES Act Provider Relief Fund paymentFor purposes of this section, the term CARES Act Provider Relief Fund payment means any grant or similar assistance provided by the Secretary of Health and Human Services under the provider relief fund established through the Public Health and Social Services Emergency Fund under the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136), including any additional amounts appropriated to such fund under the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139) or any other provision of law enacted after the date of enactment of such Act.